                 Case 2:18-cv-09253-JCZ-JVM Document 36-6 Filed 05/05/20 Page 1 of 2


Consult Requests                                                               Printed On Feb 7, 2020
           the
           VIP
           service for new onset Heart Failure, awaiting LHC to rule out ischemic
           disease


             What guidance are you requesting? (An effective consult poses a
           question
             for the consultant to answer or requests specific advice on patient
             management): Should Etanercept be held in the setting of new onset HF?
           Would patient require follow up sooner than schedule date if change in
           medical
           therapy occurs?


             Relevant Background: As above, new onset heart failure in patient on
           etanercept for possible psoriatic
           arthritis.

           Inter-facility Information
           This is not an inter-facility consult request.

           Status:                               COMPLETE
           Last Action:                          COMPLETE/UPDATE

           Facility
            Activity                Date/Time/Zone      Responsible Person Entered By
           -------------------------------------------------------------------------------
            CPRS RELEASED ORDER     06/14/17 23:02      BARR,MEREDITH M M   BARR,MEREDITH M M
            COMPLETE/UPDATE         06/15/17 16:43      EMEJUAIWE,NKECHIN   EMEJUAIWE,NKECHIN
                Note# 23628878

           Note: TIME ZONE is local if not indicated

           --------------------------------------------------------------------------------

            LOCAL TITLE: RHEUMATOLOGY CONSULT NOTE
           STANDARD TITLE: RHEUMATOLOGY CONSULT
           DATE OF NOTE: JUN 15, 2017@16:39     ENTRY DATE: JUN 15, 2017@16:39:51
                 AUTHOR: EMEJUAIWE,NKECHINYE EXP COSIGNER:
                URGENCY:                            STATUS: COMPLETED

           Provisional Diagnosis/Patient's Clinical Symptoms: Patient is known to
           rheumatology clinic, currently on Etanercept for questionable
           diagnosis of psoriatic arthritis which was initated in 9/2016, last seen
           by
           Rehumatology June 5, 2017. Mr Nassett is currently in hospital at TUMC on
           the
           VIP
           service for new onset Heart Failure, awaiting LHC to rule out ischemic
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_000406
                                                                                                                  VA   Page 406
                 Case 2:18-cv-09253-JCZ-JVM Document 36-6 Filed 05/05/20 Page 2 of 2


Consult Requests                                                                                              Printed On Feb 7, 2020
           disease


             What guidance are you requesting? (An effective consult poses a
           question
             for the consultant to answer or requests specific advice on patient
             management): Should Etanercept be held in the setting of new onset HF?
           Would patient require follow up sooner than schedule date if change in
           medical
           therapy occurs?


           This is documentation of the response to the above e-consult.

           Yes, the etanercept should be discontinued in the setting of recent diagnosis of
           heart failure. The diagnosis of psoriatic arthritis and inflammatory back pain
           was being questioned and I would advise that patient return for a follow -up
           appointment with rheumatology to discuss other treatment options within 2-3
           months.

           /es/ NKECHINYERE EMEJUAIWE

           Signed: 06/15/2017 16:43

           Receipt Acknowledged By:
           07/10/2017 09:44         /es/ MANUEL VARGAS
                                         MD
           ================================================================================
           ==================================== END =====================================

           Current PC Provider:                  BRANSON,DEAN H
           Current PC Team:                      HAM BLUE
           Current Pat. Status:                  Outpatient
           Primary Eligibility:                  SERVICE CONNECTED 50% to 100%(VERIFIED)
           Patient Type:                         SC VETERAN
           OEF/OIF:                              NO

           Service Connection/Rated Disabilities
           SC Percent:            100%
           Rated Disabilities:    MAJOR DEPRESSIVE DISORDER (70%)
                                  CHRONIC FATIGUE SYNDROME (60%)
                                  MIGRAINE HEADACHES (50%)
                                  IRRITABLE COLON (30%)
                                  INTERVERTEBRAL DISC SYNDROME (20%)
                                  LIMITED MOTION OF ANKLE (10%)
                                  PARALYSIS OF SCIATIC NERVE (10%)
                                  DEFORMITY OF THE PENIS (0%)
                                  URTICARIA (0%)

           Order Information
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_000407
                                                                                                                     VA    Page 407
